DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: method for forming a core layer of an information carrying card.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 19-22 of U.S. Patent No. 10,611,907. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are considered to be an obvious broadening of the claims of the patent’907, also the subject matter in the instant application are similar to the subject matter in the patent’907 and substantially read on .
Below in the table shows that how claim 1 of instant application is not patentably distinct from claims 1, 3 and 4 of the patent’907. 












                Instant application
          U.S. Patent No. 10,611,907
1. A method for forming a core layer of an information carrying card, comprising: providing at least one thermoplastic layer defining at least one cavity therein, each cavity having a continuous surface defined by and inside the at least one thermoplastic layer; disposing an inlay layer comprising at least one electronic component partially or fully into the at least one cavity; dispensing a crosslinkable polymer composition into the at least one cavity and contacting the at least one electronic component, the crosslinkable polymer composition comprising a base polymer resin selected from the group consisting of urethane acrylate, ester acrylate, silicone acrylate, epoxy acrylate, methacrylate, silicone, urethane and epoxy; and placing a breathable release film over the inlay layer after dispensing the crosslinkable 
and a particulate thermoplastic filler, wherein providing the at least one thermoplastic layer comprises; die-cutting one or more thermoplastic films; and laminating the one or more thermoplastic films under a heating condition. 
    3. The method of claim 2 further comprising: placing another release film over the inlay layer after dispensing the crosslinkable polymer composition into the at least one cavity to form a sandwich structure. 
    4. The method of claim 3 wherein at least one of the release films is a breathable release film.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the group" in line 8.  					Claim 4 recites the limitation "the pressure" in line 2. Note, claim 4 should depend from claim 3. 										Claim 9 recites the limitations "the at least one wire", "the at least one integrated circuit” in line 3 and "the inlay layer of PCB" in line 4.  						Claim 10 recites the limitation "the plurality of holes" in line 3. Note, claim 10 should depend from claim 9.									Claim 13 recites the limitation "the size" in line 2.  					Claims 14 and 15 recite the limitation "the same as the size" in line 2.  			Claim 16 recites the limitation "the group" in line 2.  					There is insufficient antecedent basis for these limitations in the claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and nonstatutory double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  regarding independent claim 1, the prior arts (US 7566001, US 2004/0169086 and US 5784782) taken either singularity or in combination fails to anticipate or fairly .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729